UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2432



JUDY BROWN, As mother and next friend of John
Travis Brown,

                                              Plaintiff - Appellant,

          versus


LYNN LADDER & SCAFFOLDING COMPANY,
INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-1099-S)


Submitted:   March 27, 2001                 Decided:   April 20, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene A. Shapiro, P.A., SHAPIRO & DORMAN, P.A., Baltimore, Mary-
land, for Appellant. R. Wayne Pierce, Ann M. Grillo, NILES, BARTON
& WILMER, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Judy Brown appeals the district court’s order granting summary

judgment in Defendant’s favor in this products liability action.

We have reviewed the parties’ briefs, the joint appendix, and the

district court’s opinion and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.   Brown v.

Lynn Ladder & Scaffolding Co., Inc., No. CA-00-1099-S (D. Md. Oct.

20, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2